Appeal from an order of the Supreme Court, Monroe County (Thomas A. Stander, J.), entered February 4, 2004. The order denied plaintiffs motion seeking an order directing that the order on Supreme Court’s May 9, 2003 decision be deemed abandoned for failure to comply with 22 NYCRR 202.48 and that the relief sought in plaintiffs order to show cause be reinstated.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present— Hurlbutt, J.E, Scudder, Martoche, Pine and Lawton, JJ.